Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 02/15/2021, with respect to 35 USC 112(b) rejection of claim 2 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see page 11, filed 02/15/2021, with respect to the rejection(s) of claim(s) 1-28 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Next2me” product documentation provided by Chicco (“Chicco”), a member of the Artsana SPA group (the assignee of WO2016/012955 to Sozzo).  Chicco teaches a bedside crib with features similar to Sozzo and further discloses a fixing unit with fastening elements for maintaining the crib structure against the bedside and connection features of the supporting frame.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

wherein said fixing unit is equipped with said frame body for adjusting a height of said frame body” (claim 1, line 15) is unsupported by the specification.  The “fixing unit” as disclosed in paragraph [0067] is a fastening tape or cord and has no bearing on the adjustment of the height of the crib in relation to the user’s bed height. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “wherein said fixing unit is equipped with said frame body for adjusting a height of said frame body” is unclear and inconsistent with the disclosure.  The specification discloses the frame body comprises supporters which are further comprised of upper and lower upright members and adjusting device, these items work in concert to provide for adjustment of the height of the crib.  The “fixing unit” is disclosed as a flexible tape or cord provided to maintain the distance of the crib in relation to the bed.  In order to maintain compact prosecution, the examiner will interpret the claim language as follows: “wherein said fixing unit is equipped with said frame body for adjusting a distance of said frame body”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11-13, 15, 17-19, 21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/012955 to Sozzo (“Sozzo”) in view of “Next2me” product documentation provided by Chicco (“Chicco”).
Regarding claim 1, Sozzo discloses “A crib adapted for using alongside with a bed, comprising: a frame body comprising a supporting frame being supported above ground and defining a receiving cavity; 5a bed cover received in said receiving cavity and supported by said supporting frame for a height from ground, wherein said bed cover comprising a bottom wall and a surrounding wall extended upwardly surrounding said bottom wall under a support of said frame body, wherein said surrounding wall comprises at least a foldable side cover at a first side thereof, wherein said side cover is upfolded to form said surrounding wall with other 10sides thereof during a fully extended state of said crib, and that said side cover is folded downwardly to form a side opening at said first side of said surrounding wall during a bedside usage state of said crib; and a fixing unit coupled to said frame body for fixing said crib abutting a side of the bed for avoiding an excessive gap formed between the bed and said crib abutting the side of 15the bed (page 6, lines 15-22), wherein said fixing unit is equipped with said frame body for adjusting a distance of said frame body thereof such that said side opening at said first side of said surrounding wall of said bed cover is positioned alongside of the bed, wherein during said bedside usage state of said crib, when said side cover is folded down, a height of a position of said side cover is decreased for enabling a user on the bed directly observing an inside of said bed cover through said side opening while said fixing unit fixing said crib abutting the side of the bed.”  (See Sozzo. More specifically, see at least: annotated figures 2 and 3, wherein, in one interpretation, the figure 3 illustrates a frame body comprising of a supporting frame and defining a receiving cavity supported at a distance from the ground and figure 2 illustrates the bed cover comprising a bottom wall, surrounding wall, and a folding side cover.  Written description, page 6, lines 15-22, teach a fixing unit --“For the crib to maintain its position once it is moved close to the bed, the crib comprises at least one belt (not shown), which is rigidly joined to the frame and can be closed around an element of the bed. Preferably, the belt is of extensible type (by means of appropriate buckles) and is rigidly joined to the above mentioned rod-like element 20 that supports the bottom 5 of the crib.”  Additionally, the written description, page 1, lines 1-15, teaches a crib adapted for use alongside a bed wherein a side wall may be folded down and the frame height may be adjusted --“The present invention relates to a baby crib having a substantially rectangular shape, with a bottom having a mattress of conventional thickness and with perimeter walls made of a flexible material, said bottom and said walls being supported by a frame composed of rod-like elements, wherein at least one of the perimeter walls of greater longitudinal extent comprises a portion that can be detached from the adjacent walls and overturned toward the exterior of the crib on the same wall by being folded around a line substantially parallel to the plane of the bottom of the crib, and wherein the frame of the crib has support members (or legs) that can be adjusted to increase and/or decrease the height of the crib.”)

    PNG
    media_image1.png
    586
    1373
    media_image1.png
    Greyscale

	In the same field of endeavor, Chicco teaches a bedside crib with features similar to Sozzo and further discloses a fixing unit. (See Chicco. More specifically, see at least written description pages 21-23 and annotated figures, page 3 and 6 wherein, in one interpretation, the figures illustrate the structure and use of the fixing unit to maintain the crib abutting the bedside.)

    PNG
    media_image2.png
    782
    1636
    media_image2.png
    Greyscale


	Regarding claim 2, the combination of Sozzo and Chicco discloses all the limitations of claim 1, as discussed above, and further discloses “wherein said bed cover comprises a bed cover body which comprises said bottom wall and said surrounding wall, wherein said first side of said surrounding wall has a height lower than said other sides of said surrounding wall to define said side opening, wherein said side cover is connected to said bed cover body to cover said side opening during said fully extended state of said crib and is capable of downwardly folding to lower a height of said surrounding wall at said first side to form said side opening for communicating with the inside of said bed cover and a bed surface of the bed.” (See Sozzo. More specifically, see at least: figure 2 and written description, page 3, line 19 - 25 --“At least one of the perimeter walls of greater longitudinal extent, in the illustrated example the wall 4, comprises a portion 6 that can be detached from the adjacent walls 1 and 3 and overturned toward the exterior of the crib on the same wall 4, by being folded around a line 7 substantially parallel to the plane of the bottom 5 of the crib.”)
Regarding claim 3, the combination of Sozzo and Chicco discloses all the limitations of claim 2, as discussed above, and further discloses “wherein a side portion of said side cover is connected to said bed cover body detachably and a bottom portion of said side cover is fixed to said bed cover body.” (See Sozzo. More specifically, see at least: figure 3 wherein, in one interpretation, the side wall appears to be fixedly attached to the bedcover along the bottom perimeter and written description, page 3, line 26 - page 4, line 1 --“For this purpose, the wall 4 is connected to the adjacent walls 1 and 3 by means of quick reversible detachment means, such as zippers, schematically referenced 8.”)
Regarding claims 4-6, the combination of Sozzo and Chicco discloses all the limitations of the base claims, as discussed above, and further discloses “wherein said frame body further comprises one of more attachment devices and said side cover after folded down to form said side opening is able to detachably connect with said one or more attachment devices to retain a folded down position of said side cover and said side opening in opened condition.” (See Sozzo. More specifically, see at least: figures 3 and 4 and written description, page 7, lines 19-25 --“When the portion 6 of the wall 4 is detached from the adjacent walls 1 and 3 and overturned around the line 7, the ends 18a and 18b of the rod-like element 18 inserted in the free edge 4a of the wall 4 are also detached from the rod-like elements 15 and 16 and later placed on appropriate supports 24 and 25 on the posts 11 and 12 of the support frame.”)
Regarding claims 7-10, the combination of Sozzo and Chicco discloses all the limitations of the base claims, as discussed above, and further discloses “wherein said frame body further comprises an upper frame which comprises an upper frame body, disposed around an upper portion of said surrounding wall of said bed cover, supporting said cover body to said supporting frame, and a side frame disposed at an upper portion of said side cover, wherein during said fully extended state of said crib, said side frame is detachably connected with said upper frame body when said side cover is unfolded and upwardly extended to cover said side opening, wherein during said bedside usage state of said crib, said side frame is detached from said upper frame body enabling said side cover to be folded downwardly.”  (See Sozzo. More specifically, see at least: figures 3 and 4 and written description, page 7, lines 19-25 --“When the portion 6 of the wall 4 is detached from the adjacent walls 1 and 3 and overturned around the line 7, the ends 18a and 18b of the rod-like element 18 inserted in the free edge 4a of the wall 4 are also detached from the rod-like elements 15 and 16 and later placed on appropriate supports 24 and 25 on the posts 11 and 12 of the support frame.”)
Regarding claims 11-13, the combination of Sozzo and Chicco discloses all the limitations of the base claims, as discussed above, and further discloses “wherein said fixing unit comprising one or more fastening elements for detachably fixing to the bed.” (See Sozzo. More specifically, see at least: written description, page 6, lines 15-22 --“For the crib to maintain its position once it is moved close to the bed, the crib comprises at least one belt (not shown), which is rigidly joined to the frame and can be closed around an element of the bed. Preferably, the belt is of extensible type (by means of appropriate buckles) and is rigidly joined to the above mentioned rod-like element 20 that supports the bottom 5 of the crib.” See also Chicco: annotated figures, pages 4 and 7.)
Regarding claims 15, the combination of Sozzo and Chicco discloses all the limitations of the base claims, as discussed above, and further discloses “wherein said fixing unit is coupled at said supporting frame and is able to be pulled out for being fixed to the bed.” (See Sozzo. More specifically, see at least: written description, page 6, lines 15-22 --“For the crib to maintain its position once it is moved close to the bed, the crib comprises at least one belt (not shown), which is rigidly joined to the frame and can be closed around an element of the bed. Preferably, the belt is of extensible type (by means of appropriate buckles) and is rigidly joined to the above mentioned rod-like element 20 that supports the bottom 5 of the crib.” See also Chicco: annotated figures, pages 4 and 7.)
Regarding claims 17-19 and 21, the combination of Sozzo and Chicco discloses all the limitations of the base claims, as discussed above, and further discloses “further comprising a supporting unit formed on one side of said supporting frame and disposed at said first side of said surrounding wall of said bed cover body below said side cover of said bed cover, wherein said supporting unit is supported to said side cover of said bed cover and has a supporting area which is configured for abutting a side of the bed when said bed cover is positioned alongside of the bed so as for reducing the excessive gap between said crib and said bed, such that said supporting unit is first contacted with the bed and closer to the bed than said supporting frame during said bedside usage state of said crib.” (See Sozzo. More specifically, see at least: annotated figure 3 wherein, in one interpretation, the figure illustrates a support unit comprised of several frame components.  See also, written description, page 6, line 23 - page 7, line 18, and page 1, line 27 - page 2, lines 1-15, wherein Sozzo teaches the supporting unit and side cover working in conjunction to minimize the gap between the crib and bedside as the object of the prior art’s invention.)

    PNG
    media_image3.png
    588
    680
    media_image3.png
    Greyscale

Regarding claims 23-25 and 27, the combination of Sozzo and Chicco discloses all the limitations of the base claims, as discussed above, and further discloses “wherein said supporting unit comprises a supporting crossbar (23) and two supporting arms (22) supporting said supporting crossbar to said supporting frame, wherein said two supporting arms are outwardly extended from said supporting frame and said supporting crossbar is connected between said two supporting arms to form said supporting area.” (See Sozzo. More specifically, see at least: annotated figure 3 wherein, in one interpretation, the figure illustrates a support unit comprised of several frame components.)

    PNG
    media_image4.png
    589
    680
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 7-10, 14, 16, 20, 22, 24-26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The combination of structure present in claims 7-10 and 29-30 was not found in the prior art of record. In particular, claims 7-10 include the limitation “further comprising a supporting unit formed on one side of said supporting frame and disposed at said first side of said surrounding wall below said side cover of said bed cover, and an auxiliary reinforcing unit whichApp. Nr.: 17/001,691Amendment A4 comprises two reinforcing members respectively extended at lateral sides of said supporting unit to positions above said supporting unit”. Claims 29 and 30 include the limitation “further comprising an auxiliary unit which comprises two reinforcing members connected to said two supporting arms respectively and extended at laterals sides of said two supporting arms and protrudedly extended to positions above said two supporting arms”.  These limitations in combination with the other structure present in the claims was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claims 7-10, 29 or 30 may be set forth or maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.C./Examiner, Art Unit 3673                                                                       /ERIC J KURILLA/                                                                                                                  Primary Examiner, Art Unit 3619